           Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA
                                                                 CRIMINAL ACTION
           v.
                                                                 NO. 19-00545
    JESSE GOLDEN


PAPPERT, J.                                                                     January 6, 2021

                                       MEMORANDUM

          Jesse Golden seeks in two Motions revocation of his pretrial Order of Detention

and immediate release on bond. The Court denies the Motions for the reasons that

follow.

                                                 I
          On September 17, 2019, Golden was charged with possession of a firearm and

100 live rounds of ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

(Indictment 1–2, ECF No. 1.) The grand jury found he knew at the time he possessed

the firearm that he was previously convicted of a crime punishable by imprisonment

exceeding one year. (Id.)

          Golden was ordered temporarily detained after his arraignment on October 3

and detained pending trial after an evidentiary hearing before Magistrate Judge Rueter

on October 7. See generally (Arraignment Minute Entry, ECF No. 5); (Pretrial

Detention Order, ECF No. 9). 1 Judge Reuter concluded the Government proved by

clear and convincing evidence that “no condition or combination of conditions” of release




1      The trial has been continued due to the COVID-19 pandemic. It is currently scheduled to
begin on January 26, 2021, see (Order for Continuance, ECF No. 61), but will be rescheduled again,
hopefully to a date in February or March.


                                                 1
         Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 2 of 12




would “reasonably assure the safety of other persons and the community.” (Pretrial

Detention Order 1.) He further found “[t]he strength and nature of the case against the

defendant, combined with the strong likelihood that the defendant will be incarcerated

for a significant period of time, establishes the defendant’s danger to the community

and increases the high risk that defendant will not appear as required by the Court.”

(Id. at 2.)

       Golden now moves to revoke Judge Reuter’s Order of Detention and for release

on bond pursuant to 18 U.S.C. §§ 3142 and 3145(b). In a pro se Motion, he argues his

constitutional rights have been violated during his detention amid the COVID-19

pandemic. 2 See (Mot. for Release 9, ECF No. 62). His FDC Philadelphia unit was

temporarily locked down to prevent the spread of COVID-19 after he and other inmates

tested positive for the virus. See (id. at 2–3); (Gov’t Resp. 4, ECF No. 66). He alleges

during lockdown he was barred from communicating with his family and attorney,

denied access to computers, recreation, commissary and showers and deprived of

sanitized or washed bed linens and cleaning agents for several days. See (id. at 3–4, 6–

7). He claims FDC Philadelphia has been slow to adopt preventive measures to protect

inmates from COVID-19, certain officers do not wear masks around the facility and

inmates are not being well-fed. See (id. at 8, 13–15). He believes his experience has

caused him duress and violated his rights to due process, equal protection and freedom

from cruel and unusual punishment. (Id. at 7–12.)

       In a counseled Supplemental Motion, Golden also argues the 18 U.S.C. § 3142(g)


2       The Third Circuit has held that “[w]here a defendant is awaiting trial, the appropriate
vehicle for violations of his constitutional rights are pretrial motions or the expedited appeal
procedure provided by the Bail Reform Act, 18 U.S.C. § 3145(b), (c), and not a habeas corpus
petition.” Whitmer v. Levi, 276 F. App’x 217, 219 (3d Cir. 2008).


                                                  2
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 3 of 12




factors favor his release. (Suppl. Mot. for Release 5, ECF No. 64.) He did not engage in

violent behavior or illegal use of the firearm he possessed or commit his offense while

on probation, parole or release pending trial. See (id. at 5–7). He claims there is no

evidence his activity was inherently dangerous and his criminal history does not

involve acts of violence. See (id. at 6–7). He says he presents “no demonstrable risk of

flight” as he is a lifelong Philadelphia resident with family ties to the area and no

financial means to flee. See (id.). Golden further contends the COVID-19 pandemic

will cause him to be detained pretrial longer than normal because of the delay in jury

trials. (Id. at 8.) While he awaits trial, his risk of further exposure to COVID-19 is

heightened in detention given poor conditions and his inability to socially distance at

FDC Philadelphia. See (id. at 8–12).

       Golden proposes conditions of release to reasonably assure his appearance in

court and the safety of the community. (Id. at 1–2.) He suggests he can live with his

partner, who will act as his third party custodian, and child on twenty four hour home

confinement; execute a $50,000 personal recognizance bond co-signed by his partner;

surrender any passports; report to pretrial services and undergo any treatment as

directed; and refrain from possessing any dangerous weapon, excessive use of alcohol,

use of narcotics or unprescribed controlled substances, committing another crime and

having contact with witnesses or victims of his crimes except through counsel or

investigators. See (id. at 4–5).

       The Government responds that COVID-19 does not warrant releasing Golden,

who is twenty-nine years old, in good health and has already recovered from the virus

“without any apparent consequence.” (Gov’t Resp. 5.) While many FDC Philadelphia




                                             3
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 4 of 12




inmates tested positive for COVID-19 in late October and November, following the

lockdown period nearly all inmates were found to have recovered and most who had

been infected, including Golden, remained asymptomatic throughout. (Id. at 4.)

Contrary to Golden’s allegations, FDC Philadelphia provided health care, laundry,

meals and other essential services throughout lockdown. (Id.) Lockdown has ended

and normal services, including legal visits, have resumed. (Id. at 4–5.)

      The Government also argues Golden’s continued detention is warranted under

18 U.S.C. § 3142. See (Govt Resp. 2); (Gov’t Suppl. Mem. 2, ECF No. 68). Golden’s

incentive to flee is the fifteen-year mandatory minimum he faces in a case where the

evidence against him is strong. (Gov’t Resp. 2.) He remains a danger to the community

based on his offense and criminal history. (Id.)

                                            II

                                            A

      “Pretrial detainees are not within the ambit of the Eighth Amendment but are

entitled to the protections of the Due Process clause.” Kost v. Kozakiewicz, 1 F.3d 176,

188 (3d Cir. 1993) (citation omitted). Pretrial detainees in federal custody are protected

by the Due Process Clause of the Fifth Amendment. See Bistrian v. Levi, 912 F.3d 79,

91 (3d Cir. 2018). The Fifth Amendment Due Process Clause contains an “equal

protection component.” See Edmonson v. Leesville Concrete Co., 500 U.S. 614, 616

(1991); see also Abdul-Akbar v. McKelvie, 239 F.3d 307, 316–17 (3d Cir. 2001).

      “The touchstone for the constitutionality of detention is whether conditions of

confinement are meant to punish or are ‘but an incident of some other legitimate

governmental purpose.’” Hope v. Warden York Cty. Prison, 972 F.3d 310, 326 (3d Cir.



                                            4
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 5 of 12




2020) (quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)). “The ultimate

question is whether conditions are reasonably related to a legitimate governmental

objective.” Hope, 972 F.3d at 326 (internal quotations and citation omitted). “[I]f a

restriction is not related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the governmental action is punishment that

may not constitutionally be inflicted upon detainees qua detainees.” Bell v. Wolfish,

414 U.S. 520, 539 (1979).

       The Supreme Court instructs that:

       In determining whether restrictions or conditions are reasonably related to the
       Government’s interest in maintaining security and order and operating the
       institution in a manageable fashion, courts must heed our warning that such
       considerations are peculiarly within the province and professional expertise of
       corrections officials, and, in the absence of substantial evidence in the record to
       indicate that the officials have exaggerated their response to these
       considerations, courts should ordinarily defer to their expert judgment in such
       matters.

Id. at 540 n.23 (citations omitted); Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)

(same). The Third Circuit instructs the “legitimate objectives and difficulties of

managing a detention facility” and the objectives of detention must be considered in

assessing whether conditions of confinement are meant to punish. Hope, 972 F.3d at

326. “[C]ourts must acknowledge that practical considerations of detention justify

limitations on many privileges and rights.” Id. (internal quotations and citation

omitted).

       If a regulation “neither burdens a fundamental right nor targets a suspect class,

it does not violate the Fourteenth Amendment’s Equal Protection Clause, as

incorporated through the Fifth Amendment’s Due Process Clause, so long as it bears a

rational relationship to some legitimate end.” McKelvie, 239 F.3d at 317. Prisoners are



                                             5
         Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 6 of 12




not a suspect class. See id. And “the right of access to the courts is not absolute.” Id.

(citing United States v. Kras, 409 U.S. 434, 450 (1972)).

                                                B

       Section 3145(b) of Title 18 of the United States Code allows a defendant to move

to revoke pretrial detention ordered by a magistrate judge in the court with original

jurisdiction over his offense. A district court reviews the magistrate judge’s decision de

novo. See United States v. Delker, 757 F.2d 1390, 1394–95 (3d Cir. 1985).

       A court may order a defendant’s pretrial detention if it finds “that no condition or

combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(e)(1). 3 The Government bears the burden of proving a defendant’s flight risk by

a preponderance of the evidence and dangerousness by clear and convincing evidence.

See United States v. Himler, 797 F.2d 156, 160–61 (3d Cir. 1986).

       Courts must consider several factors to determine whether a set of conditions

may accommodate a defendant’s release, including:

       (1) the nature and circumstances of the offense charged, including whether the
           offense . . . involves a . . . firearm;

       (2) the weight of evidence against the person;

       (3) the history and characteristics of the person, including—




3       For certain offenses or circumstances, 18 U.S.C. § 3142(e) establishes a rebuttable
presumption that no conditions will reasonably assure a defendant’s appearance and community
safety. After a request from the Court for supplemental briefing as to the applicability of the
presumption in this case, see (ECF No. 67), the Government acknowledged the presumption does not
apply but argued the facts of Golden’s case nonetheless support his continued detention. See (Gov’t
Suppl. Mem. 1).


                                                 6
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 7 of 12




             (A) the person’s character, physical and mental condition, family ties,
             employment, financial resources, length of residence in the community,
             community ties, past conduct, . . . criminal history, and record concerning
             appearance at court proceedings; and

             (B) whether, at the time of the current offense, or arrest, the person was
             on probation, on parole, or on other release pending trial, sentencing,
             appeal, or completion of sentence for an offense under Federal, State or
             local law; and

      (4) the nature and seriousness of the danger to any person or the community
          that would be posed by the person’s release.

18 U.S.C. § 3142(g).

                                            C

      Section 3142(i) also provides a “limited safety valve provision” allowing a court to

re-examine a detention decision. See United States v. Washington-Gregg, No. 19-331,

2020 WL 1974880, at *5 (M.D. Pa. Apr. 24, 2020). Under this section, a Court may

grant temporary release if it “determines such release to be necessary for preparation of

the person’s defense or for another compelling reason.” The defendant bears the burden

of making an “individualized and specific showing of a compelling reason[]” for release.

United States v. Brown, No. 19-259, 2020 WL 2036715, at *4 (M.D. Pa. Apr. 28, 2020).

“[C]ourts have used this provision sparingly to permit a defendant’s release where, for

example, he is suffering from a terminal illness or serious injuries.” United States v.

Hajiev, 460 F. Supp. 3d 553, 555 (E.D. Pa. 2020) (internal quotations and citation

omitted).

      “[T]wo guiding tenets” facilitate the Court’s review of § 3142(i) requests filed in

response to the COVID-19 pandemic. See United States v. Xue, 459 F. Supp. 3d 659,

667 (E.D. Pa. 2020), overruled on other grounds by United States v. Xue, No. 20-2039,

2020 WL 6777547 (3d Cir. Aug. 7, 2020) (vacating order denying pretrial release).


                                            7
         Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 8 of 12




“First, Section 3142(i) motions must be considered within the larger context of the

requirements of the Bail Reform Act. Second, the generalized risk of COVID-19 is not,

in and of itself, a sufficient reason to justify release.” Id.; see also United States v.

Carter, No. 18-561-1, 2020 WL 3412571, at *5 (E.D. Pa. June 22, 2020). “[R]esolving

Section 3142(i) motions requires an individual assessment of the movant’s

characteristics and circumstances in light of these two considerations.” Xue, 459 F.

Supp. 3d at 667.

       Courts may consider four factors, among others, in re-examining a detention

decision in the COVID-19 environment:

       (1) the original grounds for the defendant’s pretrial detention, (2) the specificity
       of the defendant’s stated COVID-19 concerns, (3) the extent to which the
       proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks
       to the defendant, and (4) the likelihood that the defendant’s proposed release
       would increase COVID-19 risks to others.

Id. at 668 (citing United States v. Deshields, No. 19-cr-99, 2020 WL 2025377, at *3

(M.D. Pa. Apr. 27, 2020); see also United States v. McGlory, No. 2:17-CR-20489, 2020

WL 1905719, at *2 (E.D. Mich. Apr. 17, 2020). “The court will not necessarily weigh

these factors equally, but will consider them as a whole to help guide the court’s

determination as to whether a ‘compelling reason’ exists such that temporary release is

‘necessary.’” United States v. Denmark, No. 1:19-CR-15, 2020 WL 1984306, at *6 (M.D.

Pa. Apr. 27, 2020).

                                              III

                                               A

       Golden’s detention amid the COVID-19 pandemic has not violated his due

process rights. See United States v. Sterling, 459 F. Supp. 3d 673, 680 (E.D. Pa. 2020)




                                               8
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 9 of 12




(“[T]he existence of COVID-19 does not transform . . . pretrial detention into

punishment prior to an adjudication of guilt.”). The restrictions during FDC

Philadelphia’s lockdown in late October and early November were imposed to protect

inmates and prevent further spread of COVID-19 at the facility. FDC Philadelphia now

follows a protocol that limits inmate restrictions where possible—it removes housing

units from quarantine once every inmate in the unit is deemed recovered or has tested

negative twice fourteen days apart. (Gov’t Resp. 4.) FDC Philadelphia’s safety

measures to mitigate the spread of COVID-19 align with the Bureau of Prisons’ broader

operational changes in response to COVID-19, such as reducing inmate intake,

movement and congregation, limiting visits by non-BOP staff and distributing face

masks and cleaning supplies to all staff and inmates. See (id. at 3). And BOP’s

operational changes share the same goal as governing bodies across our country during

this pandemic: preventing as many COVID-19 cases as possible.

      The restrictions imposed on FDC Philadelphia inmates to prevent the spread of

COVID-19 are clearly related to a legitimate governmental objective. There is no

evidence the facility has exaggerated its response to the pandemic or imposed any

COVID-19-based restriction arbitrarily or for the purpose of punishing pretrial

detainees. See also Wolfish, 441 U.S. at 548 (“Prison administrators . . . should be

accorded wide-ranging deference in the adoption and execution of policies and practices

that in their judgment are needed to preserve internal order and discipline and to

maintain institutional security.”); Block v. Rutherford, 468 U.S. 576,585 (1984) (same);

Rinaldi v. United States, 904 F.3d 257, 273–74 (3d Cir. 2018) (same).




                                            9
         Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 10 of 12




               For similar reasons, Golden’s detention has not violated his right to equal

protection under the law. Golden has not demonstrated FDC Philadelphia’s COVID-19

restrictions burden a fundamental right or target a suspect class. And the restrictions

bear a rational relationship to a legitimate end.

                                                  B

       The § 3142(g) factors weigh in favor of Golden’s detention, and the Government

has met its burdens of proving Golden is a danger to the community and a flight risk.

Golden was indicted for possessing a firearm with 100 live rounds when he knew his

criminal history included a conviction punishable by more than one year in prison. The

evidence against him is strong. Police saw him waving a revolver in an Instagram post

and found the same revolver and rounds of ammunition in his home. (Pretrial

Detention Order 1.) 4 His DNA was on the firearm. (Gov’t Resp. 2.) If Golden is

convicted, he faces a fifteen-year mandatory minimum sentence. See 18 U.S.C. § 924(e).

This provides substantial incentive for him to flee.

       Golden’s proposed release conditions do not prevent his risk of flight. His

partner’s willingness to serve as third-party custodian does not mean she is able to

adequately supervise him. See United States v. Bey, No. 15-87, 2015 WL 7176340, at *5

(W.D. Pa. Nov. 13, 2015) (“[T]he mere fact that a relative or other individual is willing

to serve as a third party custodian for a defendant is not sufficient to justify release on

such conditions but is among the factors to be considered. . . .”). And electronic

monitoring does not prevent his movement. See, e.g. United States v. Nikparvar-Fard,


4       Golden argues “the weight of evidence against the person” refers to “the weight of the
evidence of dangerousness, not the weight of the evidence of the defendant’s guilt.” (Suppl. Mot. for
Release 6) (quoting United States v. Stone , 608 F.3d 939, 948 (6th Cir. 2010)). The Third Circuit has
not interpreted § 3142(g)(2) this way.


                                                 10
        Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 11 of 12




No. 18-101-1, 2019 U.S. Dist. LEXIS 117710, at *20 (E.D. Pa. July 11, 2019) (“[C]ourts

throughout the Third Circuit have recognized, although electronic monitoring can

shorten the time between flight and detection, it provides no assurance against flight at

a propitious time or of apprehension once flight is undertaken.”) (internal quotations

and citation omitted); United States v. Abdullahu, 488 F. Supp. 2d 433, 444 (D.N.J.

2007) (“Electronic monitoring and home confinement do not guarantee that defendant

will not flee or endanger the community. Electronic monitoring impedes but does not

prevent a defendant from fleeing.”).

      Golden has no significant mental or physical conditions that influence the

propriety of pretrial detention. While he has strong personal and family ties to

Philadelphia, those ties have not deterred his criminal activity in the past. Golden has

accumulated his entire criminal history, which includes numerous instances of

possession of controlled substances and intent to inject them into the community, in

Philadelphia County. See (Pretrial Detention Order 2). He was convicted of possession

with intent to deliver a controlled substance while on pretrial release for another drug

trafficking charge. (Gov’t Suppl. Mem. 2.) He committed his current offense while

residing with family in Philadelphia. (Gov’t Resp. 2.) And even though he has lived in

Philadelphia all his life, he has no verifiable employment here or anywhere else.

(Pretrial Detention Order 2.) Golden’s series of offenses, and his recent acquisition of a

firearm that he advertised on social media despite these offenses, make him a danger to

the community.

                                            C




                                            11
         Case 2:19-cr-00545-GJP Document 70 Filed 01/06/21 Page 12 of 12




         COVID-19 also does not present a compelling reason for Golden’s temporary

release. Golden is twenty-nine years old and does not allege any preexisting conditions

that may make him more susceptible to severe illness from COVID-19 and warrant his

release. See United States v. Denmark, 2020 WL 1984306, at *5 (“Cases construing

§ 3142(i) generally have rejected emergency motions for release of otherwise healthy

and potentially violent defendants based solely on the generalized risks that COVID-19

admittedly creates for all members of our society.”) (internal quotations and citation

omitted). His home confinement plan is not tailored to mitigate any COVID-19 risks he

may face upon release. See Xue, 459 F. Supp. 3d at 671 (“Although home detention may

to an extent limit his risk as a form of social distancing, Defendant still faces risk of

exposure. He will necessarily have contact with the outside world, whether it be for

food, medical assistance, or contact with counsel.”) And his previous experience with

COVID-19 does not weigh in favor of his release. This Court has only authorized

pretrial release for a defendant at risk of COVID-19 reinfection where the defendant

was at the “highest risk” of severe illness from COVID-19 due to his medical conditions.

See United States v. Salley, No. 19-688, 2020 WL 7024253, at *7–9 (E.D. Pa. Nov. 30,

2020).

         An appropriate Order follows.


                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.




                                             12
